OFFICE   OF   THE    ATTORNEY     GENERAL   OF   TEXAS
                                 AUSTIN




nonorable Jtiian M0ont~ery
Nate Hi**ay Engineer
Austiq, Texas
Honorable Jullau Uontgomery, Hay ED, 1938, P&e   2




          scctim 2 of Article 2306 netised Civil Statutes
reds   as follows:

              "The employees of the subscriber and the
         parents of minor atployees  shall hare ne
         right of action against their enployer or
         apinst any agent, servant or employer of
         said mployee Sor damages for personal injur-
         10% and the representatives and benefidar-
         10s of deceased tmployee ahall hate no ri@t
         OP notion against such subocribing employer
         or his agent, eerrant or employee for Uam*
         for lujuri~ resalting In death, bat qmh eb
         ployeea and thcilrroprese22tstlvo8 8ad benafi-
         cl8r~8s6halllookforeoe&mum~~el~to'
          the amaoo&tlo~, aa~Waorupei8h~
         pro~lUed?er.      Allomp8msa~~lowed~
          thetmawdin~set~nsb~~~~~'
         rromgarBlumeatJ att8olntepf,  3*4Maac1 -2'
         o$hor suite2or ola&~~ anU 90 maah rl#2t  of
         PutIon and no euoh aaEpe2ulatlQnand Be pa&
         thereof or OF eitmP 8hlal be 2wnsig2i8hl*'~.:~~~--.
         eejttasofhslrimebaklnpxw%%&sndmjrt-
         te52ptto assQp2 the ma20023hsllbe void*
          The eOnpensationceaowJrableSol'the &b&h of (L&I--
ried employee plwtakes Of the BatuPe oi -ty       ..prepsrtlanll
k8tobeulstP~ul8eau~           iith8Pelsa~~gopoas~
no put Of the aOmpMfba       goes to tbe&“~~t,,~~        a-am
are M 5ulevlx2g 0lqMPoB or 4wMBuau
mpoase, the surviving iotlum 8nU nother ‘iakcathe oompeoa
                                                        9   Son
awmiti  in equal prth~s     the is& that thei pumk     M
divorsedand  t&at the OF@ foyeems   liv&u2u%thenooi#m1
ABBO   wayaffeots    the rigbtoftheother   to half01  the em-
pensation. Gates 7. Tests Bsplojers In*     Assn., 242 S.T.sIo,
error refused; Tex. Jar. vol. 46 p. 627.

         xn%hecssecfTesssBDploJersxm3*        Assu* r.mllias
et sl, 57 2. Y. (2U) 2l2* the Iklles Court of Civzil.Appssl~Ln
paoslng upon a question ltlentloal with the question presented
in your inquiry, held in effect that one'oi s43wwa.l benefioiar-
ios cmfltled to recover ampemation    may not sesigu to the
oth0i=hZsiaforsstip~theclsfnrS    MU thstwhereailiwmwedhur
bs& attempted to ssslgu to his divorced wife his claim fsr
oompensattin for the death of their son, such au assignment did
Mt cme ail&in any Of the statutory exc@ptionS.

         The bases are agreeit that p~~vislone ln Workman*8 COm-
ponsation Acts prohibiting the assigmaent~or waiver of' any
mmorable   Julian Uontgmery,   May ¶9, lW!9, Page 3




claim umler the acts, without approval by tho ceurt, are
valid, culdnot an unconstitutional liraitation of the Srec-
do211of contract. American Law Beports vol. 47 p. 799.

         In tbc cast of ~or!im;m*s Compensation Eoard OS Peu-
tucky v. L. 3'. Abbott et al, 212 iCy* l.23, 278 S. V. E339 it
pas hel& that tie Lcyislature nay , unaer its polio0 poror,
prohibit %ho assignment of aLaims Prising odor the sat, and
that it necessarily Sol~ows that it would aleo be competent
to deny the right to settle the claim or arrardafteritrss
made iuamanncr     dlfferont from theuodepro~idedby      the
set itself, slnoc the settlwmut of a claim genercrlly In-
volved au asslgzunent or a rellnquisbmsnt of a part of It.

             vlew of the foregoing8uthorSt:es ~023 are r&mot-
          x.22
fbllg: advised that It is the 0pid.W 41 fbis dcpartatmt th8t
Alfr dLee  Lo ve do es
                     no th a ve
                              th e
                                 r i*t or lf h o r ity
                                                    few-
llnq u l23h
         o r a ssighnisc la S2w
                             InSwo r o fh is2livo r w 0
                                                      lS
                                                       ed
                                                        *
a esueh a nassignuf82t& es no tumewlth ln uo jo f,th e
                                                     a t8ttb
to r y
     e x M p tlms.